DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JPA 2018-03980, filed on March 6, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2018, 08/12/2019, 02/10/2020, and 06/09/2020 were filed before the first action on the merits (FAOM).  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jannson et al. (US 9689987 B1, “Jannson”).
Regarding claim 1, Jannson teaches an optical distance measuring sensor that measures a distance to an object arranged in an area within a predetermined maximum measurement distance by projecting light to the object and receiving reflected light thereof (Jannson Fig. 15, an overview of the steps that the system uses to determine distance; in step 1501, the system emits light to object; 20:42-44. In step 1502, the system receives the reflected light from object via a receiver and determines distance from sensor to object within the farthest range of the detection zone via ToF; 20:59-21:30), the optical distance measuring sensor comprising:
light receiving part comprising a plurality of light receiving elements and receiving the reflected light via an optical system (Jannson Fig. 13D, a detailed picture of the receiver in the system, photodetector array 1103 comprising of a plurality of pixels 1106 receiving reflected light via optics system 1303; 17:26-28)
wherein a minimum value of a size of the object, which is measurable within the maximum measurement distance, as viewed from the light receiving part is determined, and (By defocusing during the pseudo-imaging operation, the minimum size e.g. 10cm within a maximum measurement distance e.g. 10km is inherently determined as described in 16:32-40)
the optical system is configured such that, in the case where the object having the size of the minimum value is arranged in the area within the maximum measurement distance, two or more of the light receiving elements receive the reflected light from the object. (Jannson Fig. 13D optics system 1303 can be 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jannson.
Regarding claim 2, the cited embodiment of Jannson teaches all the limitation of claim 1 as stated above.
The cited embodiment does not teach:
wherein the optical system comprises a zoom lens capable of changing a focal length.
However, another embodiment of Jannson teaches using an optics system with adjustable focal length (Jannson Fig. 11A detection optics 1102 has adjustable focal length; 15:20-22).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jannson and Arai et al. (US 20100157282 A1, “Arai”).
Regarding claim 3, Jannson teaches all the limitation of claim 1 as stated above.
Jannson alone does not teach:
wherein the optical system comprises a replacement mechanism configured to be capable of replacing at least one lens of the optical system.
However, in the same field of endeavor, Arai teaches a range finding system in which the optical system has lenses that can be removed (Arai Fig. 4 zoom optical system 15 is able to be removed; paragraph 0073).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the current combination with Arai to allow the replacement of lens in the optical system. The motivation to do so is to easily replace the lens if damage to the lens occurs or if a certain zoom level is required. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jannson and Guigues et al. (US 9426444 B2, “Guigues”).
Regarding claim 4, Jannson teaches all the limitation of claim 1 as stated above.
The current cited embodiment of Jannson does not teach:
further comprising a processing part that performs a process of calculating a distance to a detection object for each light reception signal of the plurality of light receiving elements and determining that a shortest distance among the distances to the detection object is the distance to the object
However, in another embodiment, Jannson teaches using a RISC processor array to calculate the distance to each pixel (Fig. 11A RISC processor array 1104 calculates the distance for the entire sensor; 19:34-47). Additionally, in the same field of endeavor, Guigues teaches a method removing noisy background/foreground pixels when determining the depth of an object. More specifically, Guigues teaches multiple statistical methods of removing noise in background/foreground pixels such as taking the shortest depth among the plurality of depth measurements as the depth value for pixel P (Guigues Fig. 8 pixel P; 9:10-19). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify Jannson to add Jannson’s RISC processor that calculates distance to each pixel and Guigues’s method of removing noisy pixels in the background/foreground by taking the shortest distance measurement. The motivation to do so would be to increase the accuracy of the optical distance measuring sensor by removing background noise from the plurality of distance measurements.

Regarding claim 5, a combination of embodiments from Jannson teaches all the limitation of claim 2 as stated above.
The combination does not teach:
further comprising a processing part that performs a process of calculating a distance to a detection object for each light reception signal of the plurality of light receiving elements and determining that a shortest distance among the distances to the detection object is the distance to the object
However, in another embodiment, Jannson teaches using a RISC processor array to calculate the distance to each pixel (Fig. 11A RISC processor array 1104 calculates the distance for the entire sensor; 19:34-47). Additionally, in the same field of endeavor, Guigues teaches a method removing noisy background/foreground pixels when determining the depth of an object. More specifically, Guigues teaches multiple statistical methods of removing noise in background/foreground pixels such as taking the shortest depth among the plurality of depth measurements as the depth value for pixel P (Guigues Fig. 8 pixel P; 9:10-19). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify Jannson to add Jannson’s RISC processor that calculates distance to each pixel and Guigues’s method of removing noisy pixels in the background/foreground by taking the shortest distance measurement. The motivation to do so would be to increase the accuracy of the optical distance measuring sensor by removing background noise from the plurality of distance measurements.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jannson, Arai, and Guigues.
Regarding claim 6, the combination of Jannson and Arai teaches all the limitation of claim 3 as stated above.
The combination does not teach:
further comprising a processing part that performs a process of calculating a distance to a detection object for each light reception signal of the plurality of light receiving elements and determining that a shortest distance among the distances to the detection object is the distance to the object
However, in another embodiment, Jannson teaches using a RISC processor array to calculate the distance to each pixel (Fig. 11A RISC processor array 1104 calculates the distance for the entire sensor; 19:34-47). Additionally, in the same field of endeavor, Guigues teaches a method removing noisy background/foreground pixels when determining the depth of an object. More specifically, Guigues teaches multiple statistical methods of removing noise in background/foreground pixels such as taking the shortest depth among the plurality of depth measurements as the depth value for pixel P (Guigues Fig. 8 pixel P; 9:10-19). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to further modify Jannson and Arai to add Jannson’s RISC processor that calculates distance to each pixel and Guigues’s method of removing noisy pixels in the background/foreground by taking the shortest distance measurement. The motivation to do so would be to increase the accuracy of .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ollikkala A.V.H – Range Imaging Using a Time-of-Flight 3D Camera and a Cooperative Object is non-patent literature that describes using the defocusing to accurately detect an object having size of one pixel or below.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HWANG whose telephone number is (571)272-5297. The examiner can normally be reached Monday - Friday 8:30 - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SH/Examiner, Art Unit 3645    
                                                                                                                                                                                                    /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645